HOLT, District Judge.
As I understand the rule, if the question is of such a description that the answer may or may not criminate the witness, he can refuse to answer (Judge Marshall’s opinion on Burr’s trial, 25 Fed. Cas. 39); but if the court is convinced that the answer to the question cannot by any possibility criminate him, and especially if the witness does not swear that he believes that it would, it is the duty of the court to compel him to answer. Otherwise every bankrupt can absolutely refuse to be examined at all. I think that each of the questions put could not by any possibility call for answers which would criminate the bankrupt. Referee’s rulings affirmed.
Motion to punish for contempt granted, unless the bankrupt answers the questions before the referee at a meeting to be fixed by the referee.